Davis, P. J.
The facts upon which this application is based are as follows :
Edward E. Burnet, late husband of the relator, had been engaged in teaching in the public schools of this state foi twenty-four years prior to his decease, and for the last eleven or twelve years as a teacher in the College of the City of New York. As such teacher he was employed at an annual salary of $2,375, payable in equal monthly installments. In the month of April, 1879, and while engaged as such teacher, he died; and his salary, up to that date, has. been paid. On the *33124th day of June, 1879, the executive committee of the college adopted a resolution by which it was resolved that the salary of Mr. Burnet be paid from the date of his death until September 1, 1879, to his widow or legal representative,, and afterwards the board of trustees of said college, at a meeting duly held, adopted the same resolution. Whereupon an account or voucher was made up in due form by the officers of the board of education, and the board of trustees of the • college, and sent to the finance department for audit by the auditor, and for the issuing of the proper warrant by the comptroller. Those officers refused to audit the same and to issue a warrant therefor, on the .ground that the claim “ presented by the relator is in effect a claim for a gratuity or gift from the public treasury for an amount equal to the salary of her late husband for the period subsequent to the day of his death and prior to the 1st day of September, 1879, and such claim does not constitute a legal claim upon the public treasury.
The court below held that the objection of the auditor and comptroller was well taken, and that the city had a right through them to assert the gratuitous character of the claim as a defense.
It is not disputed that the fund authorized to be raised under chapter 471 of the Laws of 1872 had been raised and paid into the city treasury for the use of the trastees under the direction of the board of education as required by law. There can be no doubt that the College of the City of Hew York, as organized by chapter 264 of the Laws of 1866, is a body corporate, with the full powers and privileges of a college, conferred by the Revised Statutes of this state, and that the trustees of the college are endowed with all the powers conferred upon trustees of colleges by such statutes. It is in no legal sense a department of the city of Hew York, but is an independent corporation, not subject to the control, management or visitation of the authorities of the city, except as may be specially provided for and permitted by the legislature.
The moneys authorized to be raised for the support of the *332college became, when so raised and paid into the city treasury, a fund exclusively devoted to such uses and purposes, and the city authorities have no control over the same in any manner to divert or dispose of them. It was held, however, in Dannatt agt. The Mayor, 66 N. Y., 585, that having been paid into the city treasury they cannot be drawn out except with the forms prescribed by section 34 of the charter of 1873, which provides that no moneys shall be drawn out of the treasury except upon a warrant of the comptroller, and that no warrant shall be signed by the comptroller except upon vouchers examined and allowed by the auditor and filed in the department of finance. Those provisions, however, did not change the character of the fund. The money still remains a “ distinct and independent fund,” as was said by this court in the People ex rel. Kedian agt. Neilson (5 T. & C., 367), “ devoted to the support and maintenance of that institution, which cannot lawfully be diverted to another use.” The disposition of that fund is by law conferred altogether upon the trustees of the college and the board of education of the city of ISTew York, and no supeiwisory or inquisitorial control over the same is given to the finance department of the city. The responsibility for its proper distribution in conformity to law rests altogether upon the trustees of the college and the board of education, who for any abuse of their power or discretion may be prosecuted or restrained in a proper manner and in a proper forum, but are not subject tp be reviewed or controlled by the auditor .or comptroller of the city.
This question was lately before the court in the People ex rel. Little agt. Kelly. In that case the board of excise had audited and allowed a bill in favor of a relator for 100 copies of a printed list of liquor dealers at the sum of $1,386.17, and proper vouchers therefor were presented to the auditor and comptroller for the payment out of the excise funds in the city treasury. Those officers refused to audit and pay the same, on the ground that the expense was unnecessary *333and the amount excessive. It was held that these questions did not belong to the financial department of the city, because the fund in the treasury was subject to the exclusive disposition of the board of excise, and,' in substance, that the auditing and allowing of the claim by that board were conclusive upon the auditor and comptroller. That case is in principle decisive of the one before us. A similar principle was determined by the court of appeals in the People ex rel. Murphy agt. Kelly (76 N. Y., 490), in which it was held that the comptroller had no power to refuse to take the steps prescribed by the law to raise money for the building of the Brooklyn bridge, on the grounds that, in his judgment, the bridge was not properly constructed, and could not be completed within the sum limited by the legislature.
It is not necessary for us to determine, therefore, whether the trustees of the college and the board of education had power to allow to the widow of the deceased teacher the salary that would have accrued to him for the current year of the school. In their discretion it was thought to be a wise and prudent disposition of the fund, under the peculiar circumstances of the case, in view of his long and faithful services^ and the probability that his death had been hastened by his devotion to the duties of his employment. The legislature has seen fit to make them the depositaries of that discretion, and if in their judgment the interests of public education would be advanced and encouraged by such an allowance, we have no desire or disposition to condemn or criticise it.
In the view we have taken of the case, the court below should have granted the mandamus.
The order must be reversed, and an order entered directing the mandamus to issue.
Beady and Babeett, JJ., concurred.